Citation Nr: 0924715	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure in Korea.


REPRESENTATION

Veteran represented by:  Tennessee Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that his current diabetes mellitus is 
the result of exposure to the herbicide Agent Orange during 
service in Korea.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
If a chronic disease is shown in service, subsequent 
manifestations of the same disease at any later date, however 
remote, may be service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

Service connection will be presumed for certain chronic 
diseases, including diabetes mellitus, if they manifest to a 
compensable degree within one year after service, even if 
there is no evidence of such disease during service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309.  Additionally, certain diseases, including 
diabetes mellitus, shall be service-connected if the veteran 
was exposed to an herbicide agent during active service and 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(a)(6) are also satisfied.  See 
38 C.F.R. § 3.309(e).   

Here, the RO denied service connection for diabetes mellitus 
based on a finding that the evidence of record failed to 
establish that the Veteran was exposed to herbicides during 
service.  Where a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, including as due to alleged herbicide exposure, 
the claim must be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  

The RO noted that the Veteran's service treatment records 
show no treatment or diagnosis of diabetes mellitus.  
However, the RO failed determine whether such disability 
manifested to a compensable degree within one year after 
service or is directly related to service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113(b); 38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

The claims file contains private treatment records from the 
Blaine Health Clinic and Cherokee Health Systems, including 
from Drs. Robbins and Hall, dated from August 2006 through 
January 2008.  However, the record reflects that the Veteran 
has also received treatment for diabetes mellitus from the VA 
outpatient clinic in Knoxville, Tennessee, and from private 
physicians.  See January 2008 private treatment record; May 
1999 letter from Dr. Phelps.  Such treatment records have not 
been obtained or considered in the adjudication of the 
Veteran's claim.  The Veterans Claims Assistance Act of 2000 
and implementing regulations require VA to assist a veteran 
in the procurement pertinent treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  As such, a remand is necessary 
in order to obtain and consider the Veteran's outstanding VA 
and private treatment records.

Additionally, the Board finds that a remand is necessary in 
order to obtain outstanding records from the Social Security 
Administration (SSA).  Specifically, the Veteran reported in 
his January 2001 Improved Pension Eligibility Verification 
Report (VA Form 21-0516) that he was in receipt of SSA 
benefits.  A May 2001 SSA inquiry revealed that such benefits 
are for a disability, and the Veteran stated that he was 
receiving SSA disability benefits in a September 2001 letter.  
On remand, any determination pertinent to the Veteran's claim 
for SSA benefits, as well as any medical records relied upon 
concerning that claim, should be obtained. 

Finally, the Board observes that the Veteran has not been 
provided with a VA examination concerning his service 
connection claim for diabetes mellitus.  Upon remand, after 
all outstanding SSA and treatment records have been obtained 
and associated with the claims file, the Veteran should be 
scheduled for a VA examination in order to determine whether 
his diabetes mellitus was incurred in or aggravated by 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Combee, 34 F.3d at 1043-1044; McCartt, 12 Vet. App. 
at 167.

Although the Board regrets the additional delay, it is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
identify all medical care providers who 
treated him for diabetes mellitus after 
his separation from service in February 
1965, and complete an Authorization and 
Consent to Release Information to VA 
form (VA Form 21-4142) for each non-VA 
provider.  After securing the necessary 
authorizations, copies of all records 
not already in the claims file should 
be requested, including but not limited 
to records from the VA Outpatient 
Clinic in Knoxville, Tennessee, and Dr. 
Phelps.  All records received should be 
associated with the claims file.  If 
such records cannot be obtained after 
expending all reasonable efforts to do 
so, the Veteran should be notified and 
given the opportunity to provide such 
records.

2.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as 
well as any medical records relied upon 
concerning that claim, should be 
obtained from SSA and associated with 
the claims file. 

3.  After the Veteran's SSA records and 
all relevant outstanding medical 
records have been obtained, the Veteran 
should be scheduled for a VA 
examination to determine the etiology 
of his diabetes mellitus.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  The examiner 
should review the claims file in 
conjunction with the examination and 
make a note of such review in the 
examination report.  The examiner is 
requested to offer an opinion as to the 
approximate date of onset of diabetes 
mellitus and whether such disability is 
at least as likely as not (probability 
of 50% or more) related to service.  
The examiner should provide a rationale 
for any opinion offered.

4.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should 
be readjudicated based on the entirety 
of the evidence, to include 
consideration of direct and presumptive 
service connection pursuant to Combee, 
supra.  If the claim remains denied, 
the Veteran should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this REMAND is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2008), 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran need take no further action unless otherwise 
informed, but he has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

